Title: To James Madison from Charles Hall, 22 April 1811 (Abstract)
From: Hall, Charles
To: Madison, James


22 April 1811, Washington. Encloses a printed copy of the treaty between Great Britain and Portugal “of which we were speaking this morning.” “This Copy contains the full Treaty, namely 34 Articles, which circumstance I mention because a spurious, or rather a mutilated, Copy was published in many papers containing only 19 Articles.… The 10th., 14th., 15th., 19th. & 28th. Articles deserve notice & shew that the Portuguese have been egregiously taken in.” Also sends “a paper of Salt” made near Wilmington, North Carolina, “which is equal in quality to any Salt I have ever seen.” Includes as well “a piece of Magnesia” which the seawater deposits in the salt vats; claims that this salt “must be more pure than Salt that is made from boiling because there is not any deposit, and this magnesia is boiled up with the Salt so made.” The salt was made by a Mr. Gamier, who assured him that it “weighs over eighty pounds the Bushell, and that notwithstanding its good quality he cannot continue the competition with Foreign Salt unless a Duty is laid on that or a Bounty given to home made Salt.”
